DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in responsive to the RCE filed on 11/23/2020. 
Claims 1, 3-9, 11-12, 14-15, 17-20, and 27-35 are pending and are rejected 
Claims 2, 10, 13, 16, and 21-26 have been canceled.  
Claims 1, 4-5, 7, 9, 12, 15, 17-20, 29, 31, and 35 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, with respect the 35 U.S.C §103, rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 4 has been amended to be an independent claim.  However, claim 4 is still taught by the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 11, 17-20, 27-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Gupta (US 20070079161 A1), and further in view of Nochimowski (US 20090172276 A1).
As to claim 1, Porterfield teaches method comprising:
“receiving, by a memory appliance, a memory related command of a client system, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices coupled to said memory controller” (fig. 2, element 214, [0025] the host I/F circuitry 214 of the memory system (a memory appliance) receives command packets from the host (client system) via a peripheral component interconnect express (PCIe); [0023] The solid state memory system controller 208 can include host-memory translation circuitry 216 (host system); fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices));
“translating, by said processor of said memory appliance, said appliance layer command into a plurality of primitive commands and formatted to perform to be executed by said memory controller data manipulation operations on data of said plurality of memory devices stored in data structures” (fig. 1, elements 102, 108, and 101(1-N), [0016] solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands (formatted to perform to be executed by said memory controller) to achieve the desired access to solid state memory devices 110-1, . . . , 110-N, wherein the memory devices stored in the memory system 104; [0026] the host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (primitive commands); fig. 2, element 228, [0027] the memory system include the processor);
	“executing, by said memory controller, said plurality of primitive commands on said data to produce a result” (fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (executing).  The host-memory translation circuitry 216 might, for example, convert host sector read and write operations to commands (result) directed to specific logical units (LUNs) 250); and
“establishing a direct memory transfer between said memory controller and a network interface of said memory appliance” ([0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028]  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch 220 can be a direct memory access (DMA) module); and
“wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system” (fig. 1, elements 102, 108, and 101(1-N), [0016] solid state memory system controller 108 could then translate the commands received from the host 102 (which sent said memory related command) into the appropriate commands to achieve the desired access to a solid state memory device 110-1, . . . , 110-N; fig. 2, element 228, [0027] the memory system include the processor; (fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (executing), [0024] wherein the command is received from the host via the PCIe circuit providing a physical layer, link layer, and transport or transaction layer interface).
	Porterfield does not explicitly teach 
“said memory related command being an application layer command”;
that are lower layer commands than the application layer command;
“transferring, by said memory controller without transmitting said result to a processor of the host system, said result to said client system”.
Gupta teaches 
“transferring, by said memory controller without transmitting said result to a processor of a host system, said result to said client system” (fig. 2, elements 412, 414, 442, 444, [0028] memory controller 412 couples to memory 414. Data (result) transfers between the memory 414 and platform devices 442/444 via the interface of the peripheral devices without the need of host processor 402 (processor of a host system).  The memory 414 transfers/receives data to/from the platform devices 442/444 (client system) via Peripheral device 1 and peripheral device 2 using a DMA channel).
Because both Porterfield and Gupta teach memory systems includes a memory controller, it would have been obvious before the effective filing date of the claimed invention to a person having 
Porterfield and Gupta do not explicitly teach
“said memory related command being an application layer command”;
“that are lower layer commands than the application layer command”;
Nochimowski teaches
“said memory related command being an application layer command” ([0040] flash manager 243, which servers as a translation layer between the HDFS 208 and the physical memory array, receives command from the HDFS 208 (application layer command));
“that are lower layer commands than the application layer command” ([0040] flash manager 243 translates commands received from the HDFS 208 targeting logical addresses/units (e.g., clusters) into actions (lower layer commands) performed on the physical addresses/units (e.g., blocks, pages, etc.) within mass storage region 240);
Because Porterfield, Gupta, and Nochimowski teach memory systems includes a memory controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield and Gupta disclosure, commands are translated from an upper command level into a lower command levels, as taught by Nochimowski; and such inclusion would have for a mass storage region are fully backward compatible with any contemplated legacy mass storage architectures, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, 

As to claim 3, the combination of Porterfield, Gupta, and Nochimowski teach the method as described in Claim 1, wherein Porterfield further teaches said establishing a direct memory transfer comprises:
“establishing a direct memory access (DMA) memory transfer” ([0028] the switch, which can be a direct memory access, can account for variations in defined signaling protocols that associated with different components of the solid state memory system controller in order to provide consistent access and implementation between components).

As to claim 5, the combination of Porterfield, Gupta, and Nochimowski teach the method as described in Claim 1, wherein Porterfield further teaches 
“said memory controller comprises a programmable logic device” ([0022] the number of memory devices include non-volatile memory including a number of logical units (programmable logic device) 25 and the controller includes volatile memory).

As to claim 8, the combination of Porterfield, Gupta, and Nochimowski teach the method as described in Claim 1, Porterfield further teaches 
“wherein said receiving said memory related command comprises receive said memory related command using a communication protocol that is substantially compliant with a PCIE communication bus protocol” ([0024] the host I/F circuitry can include a peripheral component interconnect express (PCIe) circuit 230 providing a physical layer, link layer, and transport or transaction layer interface, e.g., where the host is configured to transmit information according to a PCIe standard (compliant with a PCIE communication)).

As to claim 11, the combination of Porterfield, Gupta, and Nochimowski teach the method of Claim 1, wherein Porterfield further teaches 
“said data structures comprises a key-value store memory” ([0031] the processor can be configured to access the BAM circuit and remove tags (key-value store memory) from the buffer pool 223 that are associated with non-functioning buffers).

As to claim 17, Porterfield teaches memory subsystem comprising:
“a network interface operable to receive a memory related command of a client system” (fig. 2, element 214, [0025] the host I/F circuitry 214 of the memory system (a memory appliance) receives command packets from the host (client system) via a peripheral component interconnect express (PCIe)),
“a host system comprising a processor operable to interface with said network interface to receive and translate said memory related command into a plurality of primitive commands and are formatted to be executed by a memory controller” (fig. 1, elements 102, 108, and 101(1-N), [0016] solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands (formatted to perform to be executed by a memory controller) to achieve the desired access to solid state memory devices 110-1, . . . , 110-N, wherein the memory devices stored in the memory system 104; [0026] the host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (primitive commands); fig. 2, element 228, [0027] the memory system include the processor);
“a plurality of memory devices comprising data in one or more data structures” ([0014] the solid state memory devices 110-1, . . . , 110-N can provide a storage volume for the memory system); and
“the memory controller coupled to said plurality of memory devices” (fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices), wherein said plurality of primitive commands comprises manipulation operations on data stored in at least one data structure ([0016] the communication protocol between a host 102 and the memory system 104 may be different than what is required for access of a solid state memory device 110-1, . . . , 110-N (perform data manipulation operations on data of said plurality of memory devices). Solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands to achieve the desired access to a solid state memory device 110-1, . . . , 110-N; fig. 1, the memory devices 110-1, . . . , 110-N is enclosed in the memory system 104 (memory devices stored in data structures));
“wherein the a processor is operable to establish a direct memory transfer between said memory controller and the network interface” ([0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028], fig 2, elements 220, 228,  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch can be a direct memory access (DMA) module);
“wherein said memory controller is operable to execute said plurality of primitive commands on said data to produce a result” (fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (executing said plurality of primitive commands).  The host-memory translation circuitry 216 might, for example, convert host sector read and write operations to commands (result) directed to specific logical units (LUNs) 250);
“wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system” (fig. 2, element 228, [0027] the memory system include the processor; fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command, [0024] wherein the command is received from the host via the PCIe circuit providing a physical layer, link layer, and transport or transaction layer interface).
Porterfield does not explicitly teach 
“said memory related command being an application layer command”;
“that are lower layer commands than the application layer command”;
“to transfer, without transmitting said result to the processor of the host system, said result to said client system”;
Gupta teaches 
“to transfer, without transmitting said result to the processor of the host system, said result to said client system” ([0028] memory controller 412 couples to memory 414. Data (result) transfers between the memory 414 and platform devices 442/444 via the interface of the peripheral devices without the need of host processor 402 (processor of a host system).  The memory 414 transfers/receives data to/from the platform devices 442/444 (client system) via Peripheral device 1 and peripheral device 2 using a DMA channel), 
Because both Porterfield and Gupta teach a memory system controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Porterfield and Gupta do not explicitly teach
“said memory related command being an application layer command”;
“that are lower layer commands than the application layer command”;
Nochimowski teaches
“said memory related command being an application layer command” ([0040] flash manager 243, which servers as a translation layer between the HDFS 208 and the physical memory array, receives command from the HDFS 208 (application layer command));
“that are lower layer commands than the application layer command” ([0040] flash manager 243 translates commands received from the HDFS 208 targeting logical addresses/units (e.g., clusters) into actions (lower layer commands) performed on the physical addresses/units (e.g., blocks, pages, etc.) within mass storage region 240);
Because Porterfield, Gupta, and Nochimowski teach memory systems includes a memory controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield and Gupta disclosure, commands are translated from an upper command level into a lower command levels, as taught by Nochimowski; and such inclusion would have for a mass storage region are fully backward compatible with any contemplated legacy mass storage architectures, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, 

As to claim 18, the combination of Porterfield, Gupta, and Nochimowski teach the limitations of Claim 17, Porterfield further teaches the subsystem of Claim 17, further comprising 
“a plurality of memory units, wherein a memory unit of said plurality of memory units comprises said memory controller and said plurality of memory devices” (fig. 1, element 108, 110 (1-N), [0016] the memory system comprise a memory controller 108 couples to a plurality of memory device 110-1, . . . , 110-N).

As to claim 19, the combination of Porterfield, Gupta, and Nochimowski teach the memory subsystem of Claim 17, Porterfield further teaches 
“wherein said memory controller comprises a programmable logic device” ([0022] the number of memory devices include non-volatile memory including a number of logical units (programmable logic device) and the controller includes volatile memory).

As to claim 20, the combination of Porterfield, Gupta, and Nochimowski teach the memory subsystem of Claim 17, wherein Porterfield further teaches 
“said memory controller comprises an application specific integrated circuit (ASIC)” ([0014] the solid state memory system controller can be an application specific integrated circuit (ASIC), where the controller 108, e.g., in the form of an ASIC, is coupled to a printed circuit board including the physical interface 106 and solid state memory devices 110-1, . . . , 110-N).

As to claim 27, the combination of Porterfield, Gupta, and Nochimowski the method of claim 1, wherein Porterfield further teaches 
“said memory related command of said client system is received over said network interface of said memory appliance and comprises an OSI layer 7 command” ([0024] HOST I/F include the SA compliant device 236 converts and transmits memory related command from the HOST (client system) to LUM 250 over network layer.  The host I/F circuitry 214 can include a peripheral component interconnect express (PCIe) circuit providing a physical layer, link layer, and transport or transaction layer interface, e.g., where the host is configured to transmit information according to a PCIe standard).

As to claim 28, the combination of Porterfield, Gupta, and Nochimowski teaches the method of claim 1, wherein Porterfield further teaches 
“said memory related command of said client system comprises an application specific operation generated by an application of said client system” ([0026], The host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command).

As to claim 32, the combination of Porterfield, Gupta, and Nochimowski teaches the method of claim 1, Porterfield further teaches 
“wherein said network interface of said memory appliance comprises at least one of a network interface card (NIC) or a network processing unit (NPU) with access to a network and said network is external to said memory appliance” ([0015] the physical host interface 106 can be a serial advanced technology attachment (SATA) physical interface, a peripheral component interconnect express (PCIe) physical interface, a small computer system interface (SCSI) interface, a serial attachment SCSI (SAS) interface, or a universal serial bus (USB) physical interface, among other interfaces; fig. 1, the host 102 (NPU) is external to the memory system 104). 

As to claim 33, the combination of Porterfield, Gupta, and Nochimowski teach the method of claim 1, wherein Porterfield further teaches 
“said host system comprising system memory and wherein transferring said result comprises transferring said result to said client system without copying said result to said system memory of said host system” (fig. 2, elements 220, 206. 208, [0027] switch 220 of the memory system 208 receives command from the external host 206; [0035] using DMA to transmit the data without copy data to a storage such as buffer. The processor can enable DMA operations via information in a field used in conjunction with commands sent through the command pipeline that bypasses the need for a buffer to access memory space).

As to claim 34, the combination of Porterfield, Gupta, and Nochimowski teach the method of claim 33, wherein Porterfield further teaches
“said client system comprises at least one of a laptop or a handheld device” ([0015] example hosts include laptop computers, personal computers, digital cameras, digital recording and playback devices, mobile telephones, PDAs) ;
 “wherein said host system comprises a server coupled to said plurality of memory devices” (fig. 2, elements 218, 250, [0027], the memory management circuitry 218 comprise a processor (server) coupled to the number of logical units (LUNs) 250 (memory devices)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Gupta (US 20070079161 A1), and further in view of LaBerge (US 20050286506 A1).
As to claim 4, Porterfield teaches the method comprising:
“receiving, by a memory appliance, a memory related command of a client system, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices coupled to said memory controller” (fig. 2, element 214, [0025] the host I/F circuitry 214 of the memory system (a memory appliance) receives command packets from the host (client system) via a peripheral component interconnect express (PCIe); [0023] The solid state memory system controller 208 can include host-memory translation circuitry 216 (host system); fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices));
“translating, by said memory appliance, said memory related command into a plurality of commands that are formatted to be executed by said memory controller to perform data manipulation operations on data of said plurality of memory devices stored in data structures” (fig. 1, elements 102, 108, and 101(1-N), [0016] solid state memory system controller 108 could then translate the commands received from the host 102 into the appropriate commands (formatted to perform to be executed by said memory controller) to achieve the desired access to solid state memory devices 110-1, . . . , 110-N, wherein the memory devices stored in the memory system 104; [0026] the host-memory translation circuitry can be configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (primitive commands); fig. 2, element 228, [0027] the memory system include the processor);
“executing, by said memory controller, said plurality of commands on said data to produce a result” (fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command (executing).  The host-memory translation circuitry 216 might, for example, convert host sector read and write operations to commands (result) directed to specific logical units (LUNs) 250);
“establishing a direct memory transfer between said memory controller and a network interface of said memory appliance” ([0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028]  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch 220 can be a direct memory access (DMA) module); and
wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system (fig. 2, element 228, [0027] the memory system include the processor; fig. 2, elements 216, 250, [0026] the host-memory translation circuitry 216 of the memory controller configured to translate host addresses to memory addresses, e.g., addresses associated with a received command such as a read and/or write command, [0024] wherein the command is received from the host via the PCIe circuit providing a physical layer, link layer, and transport or transaction layer interface),
wherein said transferring said result further comprises:
“returning said data to said network interface for delivery over said network ([0025] converting host-memory translation responses into host commands for transmission to the requesting host via the interface 106 (network interface))”
 Porterfield does not explicitly teach
“transferring, by said memory controller without transmitting said result to a processor of the host system, said result to said client system”,
“storing in a buffer at least one pointer to data in said plurality of memory devices that satisfy said memory related command”; 
“accessing said pointer in said buffer by a network interface;
“accessing said data using said pointer”; 
Gupta teaches
“transferring, by said memory controller without transmitting said result to a processor of the host system, said result to said client system” (fig. 2, elements 412, 414, 442, 444, [0028] memory controller 412 couples to memory 414. Data (result) transfers between the memory 414 and platform devices 442/444 via the interface of the peripheral devices without the need of host processor 402 (processor of a host system).  The memory 414 transfers/receives data to/from the platform devices 442/444 (client system) via Peripheral device 1 and peripheral device 2 using a DMA channel).
Because both Porterfield and Gupta teach memory systems includes a memory controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, the transferring data directly from the memory to external devices, as taught by Gupta; and such inclusion would have to allow host processor to stay in a low power state for a longer period of time, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Porterfield and Gupta do not explicitly teach
“storing in a buffer at least one pointer to data in said plurality of memory devices that satisfy said memory related command”;
accessing said pointer in said buffer by a network interface”;
“accessing said data using said pointer”;
LaBerge teaches 
“storing in a buffer at least one pointer to data in said plurality of memory devices that satisfy said memory related command” ([0014] adjusting the relative timing between issuing memory write commands and memory read commands (satisfy said memory related command) includes storing read data provided by at least one memory device in sequentially selected data locations of a buffer.  The data location at which read data are currently stored selected by a write pointer; [0037] memory controller 280 transmits command (CMD) and memory address signals (ADDR) to plurality of memory devices); 
“accessing said pointer in said buffer by a network interface” ([0037] the write pointer and the read pointer circuit are pointing to the same data location of the buffer); 
	“accessing said data using said pointer” ([0037]  based on the CMD and ADDR signals, the system memory access the memory cell locations corresponding to the ADDR signals to retrieve the requested read data (accessing said data), wherein the pointer is pointed to the location for accessing data); and
Because Porterfield, Gupta, and LaBerge teach a memory system controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, to include a pointer for accessing data based on pointer location, as taught by LaBerge; and such inclusion would have for synchronizing the coupling of read data across different clock domains and providing information related to the timing margin in crossing the different clock domains, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Gupta (US 20070079161 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Jayasena (US 20140181453 A1).
As to claim 6, the combination of Porterfield, Gupta, and Nochimowski teach the method as described in Claim 5, Porterfield does not explicitly teach 
“said programmable logic device comprises a field programmable gate array (FPGA) device”.
Jayasena teaches 
“said programmable logic device comprises a field programmable gate array (FPGA) device” (0030] a processing resource such as an accelerated processing unit (APU) with memory includes FPGAs).
Because both Porterfield and Jayasena teach a memory device system, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, the FPFA for executing and processing command of functions, as taught by Jayasena; and such inclusion would have to issue a command to be executed by the logic-memory module and mechanisms are provided to handle address translation for the command, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 7, the combination of Porterfield, Gupta, and Nochimowski teach the method as described in Claim 6, Porterfield does not explicitly teach 
“wherein said plurality of primitive commands are accelerated via execution on said FPGA device”.
Jayasena teaches 
“wherein said plurality of primitive commands are accelerated via execution on said FPGA device” ([0047] the processing device can include an accelerated processing unit (APU), CPU, GPU, FPGA, DSP, or any other kind of "processor" capable of executing and processing commands and programs for selected functions).
Because both Porterfield and Jayasena teach a memory device system, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, the FPFA for executing and processing command of functions, as taught by Jayasena; and such inclusion would have to issue a command to be executed by the logic-memory module and mechanisms are provided to handle address translation for the command, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Gupta (US 20070079161 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Sugaya (US 20060052964 A1).
As to claim 9, the combination of Porterfield, Gupta, and Nochimowski teach the limitations of Claim 1, Porterfield does not explicitly teach the method as described in Claim 1, further comprising:
“storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of said client system, said another memory related command providing said program with new parameters for said re-execution thereof”.
Sugaya teaches 
“storing said plurality of primitive commands as a command chain, wherein said command chain comprises a program operable for re-execution in response to another memory related command of said client system, said another memory related command providing said program with new parameters for said re-execution thereof ([0013] a command memory operable to store a test program for the device under test (command chain); [0013] a command executing unit operable to sequentially execute a plurality of commands included in the test program every command cycle; [0013] the command executing unit sequentially re-execute the plurality of commands included in the test program when the acquisition process has been terminated).
Because both Porterfield and Sugaya teach a memory system controller, such as a central pattern control unit of memory system, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, to include a sequentially re-execute  of commands, as taught by Sugaya; and such inclusion would have for a memory reading unit operable to read an output pattern sequence consisting of the plurality of acquired output patterns and the expectation pattern sequence from the main memory when the acquisition process acquiring the output patterns into the output pattern storing region has been terminated, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Best (US 20100110748 B1), in view of Gupta (US 20070079161 A1), and further in view of Nochimowski (US 20090172276 A1).
As to claim 12, Porterfield teaches a method comprising:
“receiving, by a memory appliance over a network interface, a memory related command of a client system, wherein said memory appliance comprises a host system, a memory controller, and a plurality of memory devices” (fig. 2, element 214, [0025] the host I/F circuitry 214 of the memory system (memory appliance) receives command packets from the host (client system) via a peripheral component interconnect express (PCIe); [0023] The solid state memory system controller 208 can include host-memory translation circuitry 216 (host system); fig. 1, elements 101(1-N), 108, [0016], a memory controller 108 (memory controller) could selectively couple an I/O connection of a solid state memory device 110-1, . . . , 110-N (plurality of memory devices));
	“translating, by said memory appliance, said appliance layer command into a plurality of commands more primitive than said memory related command” (fig. 2, elements 216, [0026] the circuitry 216 of the controller translates the host addresses into the memory addresses associated with read/write command.  That is, the circuitry 216 translates command from high-level memory into a low-level memory more primitive to support read and write operation (applicant’s specification [089, 178]));
“establishing a direct memory transfer, without using a processor of the host system, between said memory controller and said network interface to transfer said result to said client system which sent said memory related command” (fig. 1, elements 110(1-N), fig. 2, elements 220, 208, [0016] a memory controller could selectively couple an I/O connection (network interface) of a solid state memory device 110-1, . . . , 110-N; [0028]  the switch 220 of the memory controller can account for variations in defined signaling protocols that may be associated with different components of the solid state memory system controller 208 in order to provide consistent access and implementation between components. The switch 220 can be a direct memory access (DMA) module), “wherein said memory related command is received over said network interface and said result is transferred over said network interface to said client system” ([0024] wherein the command is received from the host via the PCIe circuit providing a physical layer, link layer, and transport or transaction layer interface);  
“notifying said host system of said transfer” ([0033] the non-volatile memory control circuitry notify the particular hardware master that sent the read command that the information is ready).
	Porterfield does not explicitly teach 
“said memory related command being an application layer command”,
“storing said plurality of commands in a first queue”;  
“reading, by said memory controller, said plurality of commands from said first queue”;
“executing, by said memory controller, said plurality of commands on data stored in said plurality of memory devices to produce a result”; 
“establishing a direct memory transfer, without using a processor of a host system, between said memory controller and said network interface to transfer said result to said client system”
Best teaches 
“storing said plurality of commands in a first queue” ([0017] stores memory access commands (read and write requests, at least, which may include more primitive commands such as activation commands, column access commands and precharge commands used to carry out memory accesses in the DRAM and, similar primitive commands for accessing a non-volatile storage) in an internal command queue); and
	“reading, by said memory controller, said plurality of commands from said first queue” ([0017-0018], fig. 2 teaches the more primitive commands in the DRAM for the Non-Volatile) NV control to access, [0019] the NV control circuit (memory unit controller) asserts a read-enable signal or write-enable signal according to the queued memory access command, to initiate a read or write memory access in the NV storage die at the location specified by the address queue);
	“executing, by said memory controller, said plurality of commands on data stored in said plurality of memory devices to produce a result” [0019] the command decoder outputs DRAM primitive commands (activate, column access, precharge, refresh) to the DRAM control circuit which responds in turn by outputting row address strobe (RAS) and column-address-strobe (CAS) signals to the DRAM storage die at the appropriate time to strobe row and column addresses (retrieved from the head of the address queue) into the DRAM memory array die and thus initiate row activation, column access, i.e., memory read or memory write, and precharge operations. The NV control circuit initiates a read or write (executing) memory access in the NV storage die at the location specified by the address queue); and
Because both Porterfield and Best teach a memory system controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, a queue to store commands more primitive, as taught by Best; and such inclusion would have to for optimizing the performance of each die and avoiding the compromises typically required to merge the different storage technologies in a common process, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Porterfield and Best do not explicitly teach 
“said memory related command being an application layer command”,
establishing a direct memory transfer, without using a processor of a host system, between said memory controller and said network interface to transfer said result to said client system”
Gupta teaches 
“establishing a direct memory transfer, without using a processor of a host system, between said memory controller and said network interface to transfer said result to said client system” (fig. 2, elements 412, 414, 442, 444, [0028] memory controller 412 couple to memory 414 to transfer data (result) between the memory 414 and platform devices 442/444 via the interface of the peripheral device without the need of host processor 402 (processor of a host system).   ).  The memory 414 transfers/receives data to/from the platform devices 442/444 (client system) via Peripheral device 1 and peripheral device 2 using a DMA channel))
Because Porterfield, Best, and Gupta teach memory systems include a memory controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the system Porterfield and Best, the transferring data directly from the memory to external devices, as taught by Gupta; and such inclusion would have to allow host processor to stay in a low power state for a longer period of time, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Porterfield, Best, and Gupta do not explicitly teach
“said memory related command being an application layer command”,
Nochimowski teaches
“said memory related command being an application layer command” ([0040] flash manager 243, which servers as a translation layer between the HDFS 208 and the physical memory array, receives command from the HDFS 208 (application layer command));


As to claim 14, the combination of Porterfield, Best, Gupta, and Nochimowski teach the method of Claim 12, wherein Porterfield further teaches 
“establishing a direct memory transfer comprises establishing a direct memory access (DMA) memory transfer” ([0028] the switch, which can be a direct memory access, can account for variations in defined signaling protocols that associated with different components of the solid state memory system controller in order to provide consistent access and implementation between components).
	
As to claim 15, the combination of Porterfield, Best, Gupta, and Nochimowski teach the method as described in Claim 14, wherein Porterfield further teaches 
“said establishing a direct memory transfer is initiated by the processor of said host system” (fig. 2, element 222, 228, [0035] the processor 228 is configured (initiated) to enable direct memory access (DMA) operations between the non-volatile memory control circuitry 222).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Gupta (US 20070079161 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Shoolman (US 20130226971 A1).
As to claim 29, the combination of Porterfield, Gupta, and Nochimowski teaches the method of claim 1, Porterfield does not explicitly teach wherein
“said application layer command comprising a data sort command or a data compression command”.
Shoolman teaches 
“said application layer command comprising a data sort command or a data compression command” ([0080] the command may be an INTERSECT command, a UNION command, a SORT command, a GET command, or a SET command. The command may include at least one key).
Because both Porterfield and Shoolman teach data management controller of memory, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, a sort command, as taught by Shoolman; and such inclusion would have to identify a group of keys capable of being included in a complex multi-key database command, the group including a first key and a second key, the first key being associated with a first value and the second key being associated with a second value, the first value and the second value being stored on different servers that are part of the database; and cause the first value and the second value to be both stored on a given server, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 30, the combination of Porterfield, Gupta, and Nochimowski teaches the method of claim 1, Porterfield does not explicitly teach 
“wherein said memory related command of said client system comprises a memcached operation”.
Shoolman teaches 
“wherein said memory related command of said client system comprises a memcached operation” ([008] for example, in accordance with some embodiments, DMC 202 can perform translation between the Memcached protocol and a modified Redis unified protocol).
Because both Porterfield and Shoolman teach data management controller of memory, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, a memcached operation, as taught by Shoolman; and such inclusion would have to identify a group of keys capable of being included in a complex multi-key database command, the group including a first key and a second key, the first key being associated with a first value and the second key being associated with a second value, the first value and the second value being stored on different servers that are part of the database; and cause the first value and the second value to be both stored on a given server, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 31, the combination of Porterfield, Gupta, and Nochimowski teaches the method of claim 1, Porterfield does not explicitly teach 
“wherein application layer command comprising a get command, a set command, or a delete command”.

“wherein said application layer command comprising a get command, a set command, or a delete command” ([0061] the command may be a SET command, a GET command, an INTERSECT command, a UNION command, and/or another suitable type of command).
Because both Porterfield and Shoolman teach data management controller of memory, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, a SET command, as taught by Shoolman; and such inclusion would have to identify a group of keys capable of being included in a complex multi-key database command, the group including a first key and a second key, the first key being associated with a first value and the second key being associated with a second value, the first value and the second value being stored on different servers that are part of the database; and cause the first value and the second value to be both stored on a given server, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 20120311231 A1), in view of Gupta (US 20070079161 A1), in view of Nochimowski (US 20090172276 A1), and further in view of Pedersen (US 20070192530 A1).
As to claim 35, the combination of Porterfield, Gupta, and Nochimowski teach the method of claim 1, wherein Porterfield does not explicitly teach 
“said memory related command comprises a single memory related command of the client system and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive command that are memory related commands”.
Pedersen teaches
“said memory related command comprises a single memory related command of the client system and wherein translating said memory related command comprises translating said single memory related command into said plurality of primitive command that are memory related commands” ([0048] The flash controller 125 translates (310) the write command into a plurality of flash commands. For example, referring to FIG. 2, the flash controller 125 may translate the command 216a ("Write ADDR1 DATA1") into the flash commands 222 ("STORE ADDR_REG Fn(ADDR1)," "STORE DATA_REG DATA1" and "STORE CMND_REG Write2PageBuffer").).
Because both Porterfield and Pedersen teach command are received at a controller of memory, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Porterfield disclosure, a process of translate a command into plurality of commands, as taught by Pedersen; and such inclusion would have to for a flash memory to be programmed by commands that are independent of an internal architecture of the flash memory; and cause the first value and the second value to be both stored on a given server, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454